Citation Nr: 0517296	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-36 079	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred from December 18 to December 22, 2003, at the Saint 
Francis Hospital at Broken Arrow.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs





FINDINGS OF FACT

1.  The veteran served on active duty from August 1956 to 
August 1960.

2.  In August 2004, the veteran perfected an appeal of a 
decision of the Muskogee, Oklahoma VA medical center that 
denied payment or reimbursement of medical expenses incurred 
from December 18 to December 22, 2003, at the Saint Francis 
Hospital at Broken Arrow.

3.  On June 15, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of the veteran's appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2004).  The veteran has withdrawn his appeal 
of a claim of entitlement to payment or reimbursement of 
medical expenses incurred from December 18 to December 22, 
2003, at the Saint Francis Hospital at Broken Arrow.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


